Plaintiff in error appeals from an order on a proceeding in contempt in which he attempts to modify a former order in a divorce proceeding. The matter was disposed of by the final order of the court on March 25, 1940, and the case-made was not filed herein until November 2, 1940.
It was apparently the theory of the plaintiff in error that the filing and determination of a motion for new trial, on which the final order was entered May 3, 1940, extended the time in which to file the petition in error in this court. Such is not the rule. See Powell v. Nichols, 26 Okla. 734,110 P. 762, 29 L.R.A., N. S., 886; Barfield Petroleum Co. v. Pickering Lumber Co., 137 Okla. 151, 278 P. 391; Fliedner v. Hinchee,157 Okla. 90, 11 P.2d 110; Hoppe v. Bentley, 170 Okla. 377,40 P.2d 678.
A motion to dismiss has been filed for the reason that the petition in error and case-made were not filed within six months as required by law. The filing and determination of a motion for new trial did not extend the time in which to perfect the appeal.
The appeal is dismissed.
WELCH, C. J., and OSBORN, BAYLESS, GIBSON, and HURST, JJ., concur. CORN, V. C. J., and RILEY, DAVISON, and ARNOLD, JJ., absent.